Case 1:17-cv-00530-LEK-WRP Document 134 Filed 09/23/20 Page 1 of 9   PageID #:
                                  1602



                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

 IAN BELL, Derivatively on,     )        CIVIL 17-00530 LEK-WRP
 Behalf of ECO SCIENCE          )
 SOLUTIONS, INC.,               )
                                )
              Plaintiffs,       )
                                )
      vs.                       )
                                )
 JEFFREY TAYLOR, DON LEE        )
 TAYLOR, L. JOHN LEWIS, S.      )
 RANDALL OVESON, and GANNON)
 GIGUIERE,                      )
                                )
              Defendants.       )
 _______________________________)
 MARC D'ANNUNZIO, Derivatively )         CIVIL 18-00016 LEK-WRP
 on Behalf of ECO SCIENCE       )
 SOLUTIONS, INC.,               )
                                )
              Plaintiff,        )
                                )
      vs.                       )
                                )
 JEFFREY TAYLOR, DON LEE        )
 TAYLOR, L. JOHN LEWIS, S.      )
 RANDALL OVESON, and GANNON)
 GIGUIERE,                      )
                                )
              Defendants.       )
 _______________________________)
Case 1:17-cv-00530-LEK-WRP Document 134 Filed 09/23/20 Page 2 of 9             PageID #:
                                  1603



            ORDER GRANTING PLAINTIFFS’ UNOPPOSED
       MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT

                On September 21, 2020, Plaintiffs Ian Bell and Marc D’Annunzio,

 derivatively on behalf of Eco Science Solutions, Inc. (“Plaintiffs” and “ESSI”),

 filed their Unopposed Motion for Preliminary Approval of Settlement (“Motion”).

 Plaintiffs bring the Motion pursuant to Federal Rule of Civil Procedure 23.1,

 seeking an order: (i) preliminarily approving the proposed settlement

 (“Settlement”) of the above-captioned Action, in accordance with the parties’

 Stipulation of Settlement (“Stipulation”); and (ii) approving the form and manner

 of the Notice of the Settlement. See Motion, Decl. of Shane P. Sanders, Exh. 1

 (Stipulation); id., Exh. C (Notice), Exh. D (Summary Notice). The Court finds the

 Motion suitable for disposition without a hearing pursuant to Rule LR7.1(c) of the

 Local Rules of Practice for the United States District Court for the District of

 Hawaii (“Local Rules”).

                WHEREAS, the Stipulation sets forth the terms and conditions for the

 Settlement, including: (i) a proposed Settlement and dismissal of the Action with

 prejudice as to the Released Persons; and (ii) the payment of attorneys’ fees and

 expenses to Plaintiffs’ Counsel, upon the terms and conditions set forth in the

 Stipulation;




                                           2
Case 1:17-cv-00530-LEK-WRP Document 134 Filed 09/23/20 Page 3 of 9             PageID #:
                                  1604



              WHEREAS, the Settlement appears to be the product of serious,

 informed, non-collusive negotiations and falls within the range of possible

 approval; and

              WHEREAS, this Court, having considered the Stipulation and the

 exhibits annexed thereto and having heard the arguments of the Settling Parties at

 the preliminary approval hearing:

              IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS

 FOLLOWS:

       1.     This Court, for purposes of this Preliminary Approval Order, adopts

 the definitions set forth in the Stipulation.

       2.     This Court preliminarily approves the Settlement as set forth in the

 Stipulation as being fair, reasonable, and adequate.

       3.     Pending this Court’s determination as to final approval of the

 Settlement, Plaintiffs’ Counsel and Current ESSI Shareholders are barred and

 enjoined from commencing, prosecuting, instigating, or in any way participating in

 the commencement or prosecution of any action asserting any Released Claim

 against any Released Persons.

       4.     Within ten (10) business days after the entry of this Preliminary

 Approval Order, ESSI shall, at its own cost, (a) cause the Stipulation of Settlement

 and long-form notice to be filed with the SEC on Form 8-K with an accompanying

                                             3
Case 1:17-cv-00530-LEK-WRP Document 134 Filed 09/23/20 Page 4 of 9             PageID #:
                                  1605



 press release; (b) publish the short-form notice once in the national edition of

 Investor’s Business Daily; and (c) publish the Stipulation of Settlement and the

 long-form notice on an internet page that ESSI shall create for this purpose, the

 address of which shall also be featured on the long-form and the short-form

 notices.

       5.     At least seven (7) calendar days prior to the Settlement Hearing,

 ESSI’s counsel shall file with the Court and serve on Plaintiffs’ Counsel proof, by

 affidavit or declaration, of the dissemination of Notice and Summary Notice as

 provided for in paragraph 3 of this Order.

       6.     The Court finds that the form, substance, and dissemination of

 information regarding the proposed Settlement in the manner set out in this Order

 complies with Rule 23.1 of the Federal Rules of Civil Procedure, meets due

 process standards, and is the best notice practicable under the circumstances.

       7.     A hearing shall be held on November 17, 2020 at 10:30 a.m., before

 the Honorable Leslie E. Kobayashi, at the United States District Court District of

 Hawaii, 300 Ala Moana Blvd., Honolulu, Hawaii 96850, in Courtroom Aha Nonoi

 (the “Settlement Hearing”), at which the Court will determine: (i) whether the

 terms of the Stipulation should be approved as fair, reasonable, and adequate;

 (ii) whether the Notice and Summary Notice fully satisfied the requirements of

 Federal Rule of Civil Procedure 23.1 and the requirements of due process;

                                           4
Case 1:17-cv-00530-LEK-WRP Document 134 Filed 09/23/20 Page 5 of 9              PageID #:
                                  1606



 (iii) whether the Action should be dismissed with prejudice; (iv) whether all

 Released Claims against the Released Persons should be fully and finally released;

 (v) whether the agreed-to Fee and Expense Amount should be approved; and

 (vi) to rule upon such other matters as the Court may deem appropriate.

       8.     The Court reserves: (i) the right to approve the Settlement, with such

 modifications as may be agreed to by counsel for the Settling Parties consistent

 with such Settlement, without further notice to ESSI shareholders; and (ii) the right

 to continue or adjourn the Settlement Hearing from time to time, by oral

 announcement at the hearing or at any adjournment thereof, without further notice

 to ESSI shareholders.

       9.     Any ESSI shareholder may appear and show cause, if he, she or it has

 any reason why the Settlement embodied in the Stipulation should not be approved

 as fair, reasonable, and adequate, or why a judgment should or should not be

 entered hereon, or the Fee and Expense Amount should not be approved. Current

 ESSI Shareholders who wish to contest the approval of the proposed Settlement,

 or, if approved, the Judgment to be entered hereon, must cause to be filed, and

 served on counsel as noted below, written objections stating (i) their name(s);

 (ii) identifying their counsel, if any; (iii) all supporting bases, reasons and evidence

 for the objection; (iv) the case name, number and court in which they have

 objected to any other proposed settlement in the last three years; and (v) whether

                                            5
Case 1:17-cv-00530-LEK-WRP Document 134 Filed 09/23/20 Page 6 of 9            PageID #:
                                  1607



 they intend to appear at the Settlement Hearing. Objections must be accompanied

 by documentary proof of current ownership of ESSI stock, reflecting the number of

 shares held and when such stock ownership was acquired. Any person who fails to

 object in the manner provided for herein shall be (i) deemed to have waived such

 objection and (ii) barred and enjoined from raising such objection in this or any

 other action or proceeding.

       10.    At least fourteen (14) calendar days prior to the Settlement Hearing

 set for November 17, 2020, any such person must file the written objection(s) and

 corresponding materials with the Clerk of the Court, United States District Court

 District of Hawaii 300 Ala Moana Blvd C-338 Honolulu, Hawaii 96850, and serve

 such materials by that date, to each of the following Settling Parties’ counsel:

 WEINBERG, ROGER & ROSENFELD                   MILLER SHEA LLLC
 ASHLEY K. IKEDA                               PATRICK K. SHEA
 JERRY P.S. CHANG                              1001 Bishop Street, Suite 2959
 Central Pacific Plaza                         Honolulu, HI 96813
 220 South King Street, Suite 901              Telephone: (808) 536-2442
 Honolulu, HI 96813                            patrick@millershealaw.com
 Telephone: (808) 528-8880
 Facsimile: (808) 528-8881
 aikeda@unioncounsel.net
 jchang@unioncounsel.net

 ROBBINS LLP                                   GREENBERG TRAURIG, LLP
 BRIAN J. ROBBINS                              JOEL MAX EADS
 CRAIG W. SMITH                                KATHLEEN M. KLINE
 SHANE P. SANDERS                              1717 Arch Street, Suite 400
 5040 Shoreham Place                           Philadelphia, PA 19103
 San Diego, CA 92122                           Telephone: (215) 988-7856
 Telephone: (619) 525-3990                     Facsimile: (215) 988-7801
                                           6
Case 1:17-cv-00530-LEK-WRP Document 134 Filed 09/23/20 Page 7 of 9            PageID #:
                                  1608



 Facsimile: (619) 525-3991                     eadsj@gtlaw.com
 brobbins@robbinsllp.com                       klineka@gtlaw.com
 csmith@robbinsllp.com
 ssanders@robbinsllp.com                       Attorneys for Defendants

 LAW OFFICES OF BETH A.
  KELLER, P.C.
 BETH A. KELLER
 118 N Bedford Rd., Ste. 100
 Mount Kisco, NY 10549
 Telephone: (914) 752-3040
 Facsimile: (914) 752-3041
 bkeller@kellar-lawfirm.com

 Attorneys for Plaintiffs

              Only shareholders who have filed with the Court and sent to the

 Settling Parties’ counsel valid and timely written notices of objection will be

 entitled to be heard at the hearing, unless the Court orders otherwise.

       11.    Any ESSI shareholder who does not make an objection in the manner

 provided herein shall be deemed to have waived any such objection.

       12.    Papers in support of final approval of the Settlement and the Fee and

 Expense Amount shall be served and filed not later than twenty-one (21) calendar

 days before the Settlement Hearing. The Settling Parties’ responses to any

 objections shall be filed and served not less than seven (7) calendar days before the

 Settlement Hearing.




                                           7
Case 1:17-cv-00530-LEK-WRP Document 134 Filed 09/23/20 Page 8 of 9             PageID #:
                                  1609



       13.    All proceedings in the Action are stayed until further order of the

 Court, except as may be necessary to implement the Settlement or comply with the

 terms of this Stipulation.

       14.    This Court may, for good cause, extend any of the deadlines set forth

 in this Order without further notice to ESSI’s shareholders.

       15.    Neither the Stipulation nor the Settlement, nor any act performed or

 document executed pursuant to or in furtherance of the Stipulation or the

 Settlement: (i) is or may be deemed to be or may be offered, attempted to be

 offered or used in any way by the Settling Parties or any other Person as a

 presumption, a concession or an admission of, or evidence of, any fault,

 wrongdoing or liability of the Settling Parties or Released Persons, or of the

 validity of any Released Claims; or (ii) is intended by the Settling Parties to be

 offered or received as evidence or used by any other person in any other actions or

 proceedings, whether civil, criminal, or administrative, other than to enforce the

 terms therein.

              IT IS SO ORDERED.




                                           8
Case 1:17-cv-00530-LEK-WRP Document 134 Filed 09/23/20 Page 9 of 9   PageID #:
                                  1610



            DATED AT HONOLULU, HAWAI`I, September 23, 2020.




 IAN BELL, ETC. VS. JEFFERY TAYLOR, ET AL; CV 17-00530 LEK-WRP
 and MARC D'ANNUNZIO, ETC. VS. JEFFERY TAYLOR, ET AL; CV 18-
 00016 LEK-WRP; ORDER GRANTING PLAINTIFFS' UNOPPOSED
 MOTION FOR PRELIMINRY APPROVAL OF SETTLEMENT



                                      9
